Citation Nr: 1103853	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than April 17, 2008, for 
the grant of service connection for a panic disorder with 
agoraphobia, claimed as an anxiety and panic disorder. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975, and 
from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  By rating action of the RO dated in November 2006, the 
Veteran's initial claim for entitlement to service connection for 
an anxiety disorder not otherwise specified, with a history of 
panic attacks, was denied; and, following a March 2007 statement 
of the case (SOC), the Veteran did not file a timely substantive 
appeal of this decision, and it became final. 

2.  In a Statement In Support Of Claim (VA Form 21-4138) received 
by the RO on April 17, 2008, the Veteran submitted a claim to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  In June 2008, the RO granted entitlement to service 
connection for a panic disorder with agoraphobia, claimed as an 
anxiety and panic disorder, and assigned an effective date of 
April 17, 2008.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service 
connection for an anxiety disorder not otherwise specified, with 
a history of panic attacks, is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.202, 20.302, 20.1103 (2010).

2.  The criteria for an effective date earlier than April 17, 
2008, for the award of service connection for a panic disorder 
with agoraphobia, claimed as an anxiety and panic disorder, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Admittedly, the May 2008 notice did not contain specific 
provisions regarding the assignment of an effective date should 
his claim be granted.  However, the appellant's claim arises from 
his disagreement with the initial effective date assigned 
following a grant of compensation benefits.  Courts have held 
that once a claim for benefits is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran 
submitted private treatment records.  There are no VA treatment 
records.  Moreover, the Veteran was afforded a May 2008 VA 
examination. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the 
pertinent facts, the Board notes that the "date of receipt" of 
claim means the date on which the claim was received by VA, 
except as to specific provisions for claims received in the State 
Department, the Social Security Administration, or the Department 
of Defense.  38 C.F.R. § 3.1(r).  

In this case, the Veteran seeks an effective date earlier than 
April 17, 2008, for the grant of service connection for a panic 
disorder with agoraphobia.  Specifically, he indicated in his 
January 2009 notice of disagreement that the grant of service 
connection should be effective back to June 29, 2006, the date he 
initially filed for service connection for an acquired 
psychiatric disorder.  In an April 2009 statement, the Veteran 
argued that the effective date should be March 30, 2006, which 
was the date he filed a claim for service connection for hearing 
loss and tinnitus.  After having carefully reviewed the evidence 
of record, the Board finds that an effective date earlier than 
April 17, 2008, for the grant of service connection for a panic 
disorder with agoraphobia is legally precluded.

The Veteran initially filed a service connection claim for an 
acquired psychiatric disorder in June 2006.  Although he filed 
claims for hearing loss and tinnitus in a March 2006 claim, he 
did not file his claim for an acquired psychiatric disorder until 
June 2006.  The RO, in a September 2006 rating decision, deferred 
adjudication of his acquired psychiatric claim.  In a subsequent 
November 2006 rating decision, they denied the claim on the basis 
that there was no etiological relationship between his currently 
diagnosed psychiatric disorder and service.  The Veteran filed a 
timely December 2006 notice of disagreement (NOD) with the 
November 2006 rating decision.  The RO issued a March 2007 
statement of the case (SOC).  No correspondence was received from 
the Veteran with respect to his claimed psychiatric disorder 
prior to April 17, 2008.  As such, an appeal was not perfected as 
to this issue.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

On April 17, 2008, the Veteran submitted a VA Form 21-4138, 
statement in support of claim, requesting service connection for 
an anxiety disorder and panic disorder, to include as secondary 
to his service-connected disabilities.  Although his claim was 
not specifically phrased as one to reopen, because the Veteran 
had not appealed the November 2006 rating decision within a year, 
it had already become final.  Thus, the claim filed in April 2008 
was one to reopen.  In a June 2008 rating decision, his claim for 
service connection was granted with an evaluation of 50 percent, 
effective April 17, 2008, the date of his claim to reopen.  The 
Veteran appealed, stating that an effective date of March 2006 or 
June 2006 should be effectuated. 

The Board notes that the Veteran has not provided any reason for 
not filing a substantive appeal following the March 2007 
statement of the case.  Here, as discussed, there is no basis to 
grant an effective date prior to April 17, 2008, for the award of 
service connection for a panic disorder with agoraphobia, claimed 
as an anxiety and panic disorder.  In fact, the Board concludes 
that an effective date prior to April 17, 2008, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400( r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, '[d]ate of 
receipt of claim or date entitlement arose, whichever is later').  
The Veteran's application to reopen the claim for service 
connection for an acquired psychiatric disorder was granted based 
upon his April 17, 2008 claim for service connection for an 
anxiety and panic disorder (acquired psychiatric disorder).  This 
is the earliest effective date possible based upon the facts in 
this case and the law and regulations.  See Id.

Importantly, after the RO's decision to deny his claim in 
November 2006, the 60-day appeal period expired after the Veteran 
was sent the March 2007 Statement of the Case, and the one-year 
period from the date of mailing of the November 2006 rating 
decision expired (see 38 C.F.R. § 20.302(b)).  Moreover, the 
record contains no statement or communication submitted to VA 
that constitutes a request to reopen his claim until April 17, 
2008.  The Veteran does not argue to the contrary.  

The law and regulations provide that the effective date of an 
award based on a claim reopened after a final disallowance, as is 
the case here, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (emphasis added).  Because his application to reopen his 
service connection claim for an acquired psychiatric disorder was 
not received by the VA until April 17, 2008, regardless of 
whether entitlement to compensation benefits arose at an earlier 
date, he is not entitled to an earlier effective date prior to 
April 17, 2008, as a matter of law.  

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the Veteran's claim for an earlier 
effective date for service connection for a panic disorder with 
agoraphobia, claimed as an anxiety and panic disorder, the Board 
is unable to grant the benefits sought. 


ORDER

An effective date earlier than April 17, 2008, for the grant of 
service connection for a panic disorder with agoraphobia, claimed 
as anxiety and panic disorder, is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


